EXHIBIT 10.18

SECOND AMENDMENT TO THE

ARGO GROUP INTERNATIONAL HOLDINGS LIMITED

DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

THIS SECOND AMENDMENT to the Argo Group International Holdings Limited Deferred
Compensation Plan for Non-Employee Directors, dated February 12, 2008, as
amended (the “Plan”), is effective as of December 16, 2013 (the “Second
Amendment”).

Capitalized terms used in this Second Amendment that are not otherwise defined
herein shall have the meanings ascribed to such terms in the Plan.

WHEREAS, Argo Group International Holdings (the “Company”) has adopted and
maintained the Plan for the benefit of its non-employee directors; and

WHEREAS, pursuant to Section 9.02 of the Plan, the Company has reserved the
right to amend the Plan; and

WHEREAS, the Company desires to amend the Plan to, among other reasons, provide
for the termination of the Plan with respect to certain amounts deferred under
the Plan.

NOW, THEREFORE, the Plan is hereby amended as follows:

1. Amendment: The third sentence of the preamble is hereby amended and restated
in its entirety, as follows:

This Plan shall be deemed an unfunded promise to pay and the rights of any
Participant or Beneficiary to benefits under this Plan shall, at all times, be
no more than that of a general and unsecured creditor of Argo Group US, Inc.

2. Amendment: Section 1.08 of the Plan is hereby amended and restated in its
entirety, as follows:

Effective as of the date of the Second Amendment, Company shall mean Argo Group
US, Inc.

3. Amendment Section 1.19 of the Plan is hereby amended and restated in its
entirety, as follows:

Stock Units: bookkeeping entry units which mirror Argo Group International
Holdings Ltd. (“Argo Group”) stock in value and are awarded to Participants
pursuant to the terms of the Plan. The value of Stock Units shall fluctuate on
an equal basis with Argo Group’s common stock based upon the market price of
Argo Group’s common stock on the national stock exchange on which such stock is
listed. Dividends awarded on Argo Group common stock shall be treated as awarded
on Stock Units on an equal basis. The value of such dividends shall be converted
into additional Stock Units (in the method described above) as of the date such
dividends are declared.

 

1



--------------------------------------------------------------------------------

4. Amendment: Section 3.01 of the Plan is hereby amended to add the following
provision at the end thereof:

Effective as of the date of the Second Amendment, no person shall be eligible to
become a participant in the Plan.

5. Amendment: Section 4.02 of the Plan is hereby amended to add the following
provision at the end thereof:

Effective as of the date of the Second Amendment, no further deferral
contributions may be made to the Plan.

6. Amendment: Section 7 of the Plan is hereby amended to add Section 7.06 at the
end thereof, as follows:

 

  7.06 Distribution of Compensation Previously Taxed. Notwithstanding anything
contained herein to the contrary, all amounts in the Participant’s Cash
Compensation Account previously deferred with respect to which the Participant
has previously recognized US compensation income and paid income tax, and all
interest accrued thereon (collectively, the “Previously Taxed Amounts”), shall
be distributed to the Participant or a Beneficiary in a single lump sum no later
than December 31, 2013.

7. Amendment: Section 9.02 of the Plan is hereby amended to add the following
provisions at the end thereof:

Effective as of the date of this Second Amendment, the Plan is hereby terminated
with respect to the Previously Taxed Amounts.

8. General: Except as specifically amended herein, the Plan will remain in full
force and effect in accordance with its original terms, conditions, and
provisions.

IN WITNESS WHEREOF, this Second Amendment is hereby executed with effect as of
December 16, 2013.

 

Argo Group International Holdings Limited       By: Dianna Mitchell   Its:
Assistant Vice President, Human Resources

 

Argo Group US, Inc.       By: Lisa Paschal   Its: Sr. Vive President, Human
Resources

 

2